 




March 8, 2009




Alexander & Baldwin, Inc.
822 Bishop Street
Honolulu, Hawaii  96813


Gentlemen:


Reference is made to the Note Purchase and Private Shelf Agreement dated as of
April 19, 2006, by and between Alexander & Baldwin, Inc. (the “Company”), on the
one hand, and Prudential Investment Management, Inc. (“PIM”) and each Prudential
Affiliate (as defined therein) that is or may become bound by certain provisions
thereof, on the other hand, as amended by a letter agreement dated April 9, 2007
(the "Agreement").


Pursuant to paragraph 11C of the Agreement and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
undersigned and the Company hereby agree that clause (i) of paragraph 2B(2) is
amended by deleting the reference therein to “the third anniversary of the date
of this Agreement” and substituting therefor a reference to “the sixth
anniversary of the date of this Agreement”.   The effectiveness of the foregoing
is subject to the payment by the Company to PIM of a $75,000 structuring fee on
or before March 9, 2009.


This letter agreement shall be governed by the law of the State of California.


If you are in agreement with the foregoing, please execute each of the enclosed
counterparts of this letter agreement in the space indicated below and return
one of them to Prudential Capital Group at:  Four Embarcadero Center, Suite
2700, San Francisco, CA  94111, Attention:  James F. Evert.  This letter
agreement shall be effective as of the date first appearing above upon its
execution and delivery by each party named as a signatory hereto.


Sincerely,


Prudential Investment Management, Inc.






By:  /s/ David Nguyen
Title:  Vice President




The Prudential Insurance
  Company of America






By:  /s/ David Nguyen
Title:  Vice President






The Prudential Life Insurance
Company, Ltd.


By:  Prudential Investment Management (Japan),
Inc., as Investment Manager


By:  Prudential Investment Management, Inc.,
As Sub-Adviser




By:  /s/ David Nguyen
Vice President




Gibraltar Life Insurance Co., Ltd.


By:  Prudential Investment Management (Japan),
Inc., as Investment Manager


By:  Prudential Investment Management, Inc.,
As Sub-Adviser




By:  /s/ David Nguyen
Vice President




Prudential Retirement Insurance
and Annuity Company


By:  Prudential Investment Management, Inc.,
As Investment Manager




By:  /s/ David Nguyen
Vice President






Acknowledged and agreed:


Alexander & Baldwin, Inc.


By:  /s/ W. Allen Doane
Title:  Chairman and Chief Executive Officer


By:  /s/ Christopher J. Benjamin
Title: Senior Vice President, Chief Financial Officer & Treasurer



